FILED
                           NOT FOR PUBLICATION
                                                                           NOV 15 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANIEL GOLDMAN, on behalf of                     No.   17-16697
himself and all others similarly situated,
                                                 D.C. No. 4:17-cv-00647-PJH
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

BAYER AG; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                          Submitted November 13, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, GRABER, Circuit Judge, and KOBAYASHI,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Daniel Goldman appeals the district court’s dismissal of his complaint for

failure to state a claim upon which relief can be granted. We have jurisdiction

under 28 U.S.C. § 1291, and we review de novo, Kwan v. SanMedica Int’l, 854

F.3d 1088, 1093 (9th Cir. 2017).

      Following the entry of the dispositive order by the district court, the

California Court of Appeal issued a decision in Brady v. Bayer Corp., 237 Cal.

Rptr. 3d 683 (Ct. App. 2018), which constitutes new relevant authority on the state

law issues raised in the complaint. We therefore vacate the order of dismissal and

remand this case to the district court to reconsider the dismissal in light of Brady.

      We do not prejudge the outcome of that inquiry, nor do we decide any other

issue raised by the parties in this appeal.



      VACATED AND REMANDED. Each party to bear it’s own cost on

appeal.




                                              2